Citation Nr: 1434109	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  08-37 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right leg injury.
 
2.  Entitlement to service connection for a left leg injury.
 
3.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD) and Barrett's esophagus, to include as secondary to post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to August 1953.

This matter came to the Board of Veterans' Appeals (Board) from October 2007 and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record. 

In October 2012, the Board denied the Veteran's service connection claims for right leg and left leg disabilities.  The Veteran appealed the Board denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2013, the Court vacated and remanded part of the Board decision that denied the Veteran's service connection claims for right and left leg disabilities.  Separately, the Board remanded the Veteran's service connection claim for a gastrointestinal disability.

Although the appeal also originally included the issue of service connection for hypertension, this benefit was granted in October 2012 and is therefore no longer in appellate status. 

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The issue of entitlement to service connection for a gastrointestinal disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against finding that the Veteran has a right leg disability due to any incident of his active duty service or that was manifest to a compensable degree within one year of separation from service. 

2.  The preponderance of the evidence weighs against finding that the Veteran has a left leg disability due to any incident of his active duty service or that was manifest to a compensable degree within one year of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right leg disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

2.  The criteria for entitlement to service connection for a left leg disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in an April 2007 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  Several attempts were made to secure service treatment records (STRs) from the National Personnel Records Center (NPRC).  The NPRC responded that the records were not available and presumed destroyed in the St. Louis fire in 1973.  See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991) (where STRs have been destroyed or are unavailable, the Board has a heightened duty to provide an explanation of reasons or bases for its findings).  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his claim.  

The Veteran was afforded VA examinations in June 2011 and February 2014 to determine the etiology of any diagnosed bilateral leg condition.  Taken together, the VA examinations were adequate.  The VA examiners conducted a complete examination, fully reviewed the Veteran's medical history, and recorded all findings considered relevant under the applicable law and regulations.  Further, the February 2014 VA examiner provided a fully responsive medical opinion on the etiology of the Veteran's bilateral leg conditions.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).
	
The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established, an evidentiary showing of continuity of symptomatology is required only where the condition noted in service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, chronic diseases such as arthritis may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran contends that his diagnosed bilateral osteoarthritis of the knees was caused by the shelling he endured while serving in Korea, and that his symptoms have persisted since separation from service.  

The Veteran was diagnosed during a June 2011 VA examination with bilateral osteoarthritis of the knees, satisfying the first element of a service connection claim.  Shedden, supra.  

As a preliminary matter, the nexus requirement of a service connection claim may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, arthritis) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In this case, presumptive service connection is not warranted because the record does not show that arthritis manifested to a compensable degree within one year of the Veteran's separation from service in August 1953.  Id.

The Veteran asserts that he sustained trauma from shelling attacks during combat in Korea.  The Veteran's service treatment records are unavailable.  However, the Board finds his testimony regarding his combat experiences to be credible and consistent with the circumstances of his combat service.  38 C.F.R. § 1154(b).  The Veteran's credible assertions satisfy the second element of a service connection claim.  Shedden, supra.  

A February 2007 statement from the Veteran's private doctor stated that the Veteran was exposed to heavy artillery concussions while serving in Korea.  The doctor stated that the concussions affected his legs, and the Veteran related the weakness in his legs and pain in the knees and legs to being violently shaken while in service in Korea.  The doctor stated that he has treated the Veteran for these arthritic complaints over the years with a variety of medications, and the Veteran still has significant pain.

In an April 2011 letter, the Veteran's same private doctor again stated that the Veteran experienced shelling while serving in Korea.  The doctor concluded that the Veteran developed arthritis in the hips, legs and knees "after having concussive injuries" while in service.  The doctor stated that the Veteran has had problems with his knees since the shelling attacks.  He said that he has treated the Veteran for 15 years and found him to be a credible historian.  

In June 2011, the Veteran underwent a VA examination where he was diagnosed with bilateral knee osteoarthritis.  Even though the Veteran reported experiencing symptoms "since Korea," the examiner concluded that the Veteran's condition was a gradual, progressive one that was more likely due to the natural aging process.  

As noted by the September 2013 Joint Motion, the VA examiner based his opinion on the fact that the Veteran's medical records did not reflect in-service injury to his knees.  However, the Board found that the Veteran's assertion of sustaining trauma to his knees was credible and consistent with the circumstances of his combat service.  Because of the Board's finding of an in-service injury, the examiner's conclusion was based on an inaccurate factual premise.  The Joint Motion also noted that the VA examiner incorrectly stated that there were no private medical records when in fact there were.  In addition, the examiner claimed to have reviewed service medical records when in fact they are presumed to have been destroyed by the July 1973 fire at the National Personnel Records Center (NPRC).

In February 2014, the Veteran was afforded another VA examination to determine the etiology of his bilateral leg condition.  The Veteran related having bilateral knee discomfort with onset in 1971.  He related his knee problems to injuries sustained during service in Korea.  He stated he was never wounded nor had any shrapnel injuries to the legs.  However, the examiner related the Veteran's belief that his leg injuries were the direct result of trauma sustained during the war.  The VA examiner diagnosed the Veteran with degenerative joint disease (osteoarthritis) of the right knee.  He stated that the Veteran had a normal left knee examination and concluded that the Veteran had no disability in his left knee or leg.

The VA examiner concluded that it was less likely than not that the Veteran's bilateral leg condition was incurred in or caused by the claimed in-service injury, event or illness.  In support of this conclusion, the examiner stated that the Veteran denied any shrapnel or projectile wounds while serving in the Korean war.  He felt that his legs/knees were injured as a result of "flying debris" from nearby shell explosions.  However, the examiner noted that the Veteran had no evidence he was ever struck by shrapnel that pierced the skin or legs.  He further stated that it was unlikely that any flying debris that did not pierce the skin would cause residual injuries from the 1950's/Korean War.  The examiner stated that there was no evidence of injury to the legs upon examination.

In an addendum opinion written five days later in February 2014, the VA examiner again concluded that it was less likely than not that the Veteran's right or left leg disabilities were causally related to service.  In support of this conclusion, the examiner noted the Veteran's admission that his knee problems did not begin until after military service.  Further, the examiner stated that the Veteran did not receive shell fragment trauma in combat in Korea.  The examiner noted the Veteran's statement that "stones and dirt kicked up from the shelling" which caused abrasions of the legs that resulted in his current right and left leg problems.  However, the examiner disagreed with the Veteran's reasoning, again noting that the Veteran was not directly hit with shrapnel.  The examiner stated that he "respectfully does not see how stone and dirt fragments during the 1950's caused bilateral knee problems (degenerative joint disease or DJD) that began in 1971."

With respect to evaluating the medical evidence, generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board is not obligated to accept medical opinions premised on a veteran's recitation of medical history.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  However, reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) for the proposition that Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran). 

The Board finds the February 2014 VA examiner's opinion to be highly probative as the examiner provided clear rationales for his opinion that the Veteran's bilateral leg conditions were less likely than not due to service.  The examiner based the opinion on a review of the medial records, the claims file, an examination of the Veteran including statements made by the Veteran, as well as his own clinical training, experience and expertise.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000).  

In contrast, the statements offered by the Veteran's private doctor appear to simply restate the Veteran's provided history of being exposed to heavy artillery fire while in service.  The statements appear to take the Veteran's statements at face value with little medical assessment or rationale to explain how the private doctor arrived at his conclusion.  Further, there is no evidence the private doctor reviewed the Veteran's service treatment records prior to making his conclusions.  As such, the Board affords the February 2014 VA examiner's opinions more probative weight than the opinions offered by the Veteran's private doctor.  See Bloom v. West, 12 Vet. App. 185 (1999).  

At his March 2011 hearing and in other lay statements, the Veteran has asserted that he began to experience problems with his legs in service, and that they have bothered him since then.  The Veteran is competent to describe observable symptomatology.  Further, the Board finds his assertion that he has had leg pain since service to be credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, his lay assertion that his arthritis began in service and has continued to persist since then is outweighed by the findings of the February 2014 VA examiner.  Further, as a layperson without the appropriate medical training and expertise, the Veteran is not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for left or right leg disabilities.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right leg disability is denied. 

Service connection for a left leg disability is denied.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claim seeking service connection for a gastrointestinal disability.  

The Board notes that the Veteran's claim has been remanded on two prior occasions in order to obtain an adequate VA examination and opinion on the etiology of his gastrointestinal disability.  At his June 2011 VA examination, the examiner diagnosed the Veteran with GERD.  Private medical records also show that he has Barrett's esophagus.

In its October 2012 remand, the Board directed the AMC/RO to provide the Veteran with an addendum medical opinion.  The January 2013 VA examiner was to provide an opinion as to whether the Veteran's gastrointestinal disorder was caused directly by his period of active service or was caused or aggravated by his service-connected PTSD.  In the rational for the opinions provided by the VA examiner, she stated that "no chronic GERD symptoms [were] documented in military service" and that there was "no documentation of Barrett's esophagus in military service."  The Veteran's service treatment records were destroyed in the July 12, 1973 fire at the National Personnel Records Center in St. Louis, Missouri.  As a result, the contents of the service medical records are not known.  Therefore, the Board found the examiner's rationale to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Further, no medical opinion was provided regarding whether the Veteran's gastrointestinal disability was caused or aggravated by his service-connected PTSD. 
In September 2013, the Board remanded the Veteran's claim for an addendum opinion addressing whether the Veteran's diagnosed GERD or Barrett's esophagus was either related to service or secondary to his service-connected PTSD.   

In February 2014, a VA examiner stated it was less likely than not that the Veteran's current gastrointestinal disability was caused by his claimed in-service injury, event or illness.  In support of this conclusion, the examiner stated that "[b]y the Veteran's own admission, the GI problems did not began [sic] until after military service as noted in previous C&P examinations."  The examiner stated that the Veteran did not have a diagnosis of Barrett's esophagitis until 2006, and this was unrelated to any event that took place during service.  

The VA examiner also concluded that it was less likely than not that the Veteran's current gastrointestinal disability was due to or aggravated by his service-connected PTSD.  In support of this conclusion, the examiner stated that there was no evidence that the Veteran's Barrett's esophagus diagnosis was in any way related to or aggravated by his PTSD, and notes that the Veteran was not taking any PTSD medication.

The opinions offered by the February 2014 VA examiner do not provide a sufficient rationale that would help inform the Board as to how the examiner arrived at his conclusions.  As such, the opinion is insufficient to adjudicate the Veteran's claim.  Another opinion is required.  38 C.F.R. § 3.159(c). 

To ensure completeness of the record, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ascertain if the Veteran has received any VA or other medical treatment that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file.  Obtain these records and associate them with the claims folder.  If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to ascertain the current nature and likely etiology of his gastrointestinal disability, to include whether it was incurred in service or is caused or aggravated by a service-connected disability.  The claims folder is to be furnished to the examiner for review in its entirety.  Following a review of the relevant evidence, the examiner must address the following questions:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's gastrointestinal disability was incurred in or aggravated by service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's gastrointestinal disability was caused by his service-connected PTSD?

(c) Is it at least as likely as not that the Veteran's gastrointestinal disability was aggravated by his service-connected PTSD?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension (i.e., a baseline) before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then, readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and be afforded an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


